Name: Commission Implementing Directive 2013/45/EU of 7Ã August 2013 amending Council Directives 2002/55/EC and 2008/72/EC and Commission Directive 2009/145/EC as regards the botanical name of tomato Text with EEA relevance
 Type: Directive_IMPL
 Subject Matter: plant product;  natural and applied sciences;  consumption
 Date Published: 2013-08-08

 8.8.2013 EN Official Journal of the European Union L 213/20 COMMISSION IMPLEMENTING DIRECTIVE 2013/45/EU of 7 August 2013 amending Council Directives 2002/55/EC and 2008/72/EC and Commission Directive 2009/145/EC as regards the botanical name of tomato (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (1), and in particular Articles 2(2), 44(2), Article 45 and Article 48(1)(b) thereof, Having regard to Council Directive 2008/72/EC of 15 July 2008 on the marketing of vegetable propagating and planting material, other than seed (2), and in particular Article 1(3) thereof, Whereas: (1) In the light of the development of scientific knowledge, the International Code of Botanical Nomenclature (ICBN) has been revised, in particular with respect to the botanical name of the species tomato. (2) In order to reflect that development, Directives 2002/55/EC, 2008/72/EC and Commission Directive 2009/145/EC of 26 November 2009 providing for certain derogations, for acceptance of vegetable landraces and varieties which have been traditionally grown in particular localities and regions and are threatened by genetic erosion and of vegetable varieties with no intrinsic value for commercial crop production but developed for growing under particular conditions and for marketing of seed of those landraces and varieties (3) should therefore be amended accordingly. (3) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 2002/55/EC Directive 2002/55/EC is amended as follows: (1) in Article 2(1)(b) the words Lycopersicon esculentum Mill. are replaced by the words Solanum lycopersicum L.; (2) in the table in point 3(a) of Annex II, the words Lycopersicon esculentum are replaced by the words Solanum lycopersicum L.; (3) in the table in point 2 of Annex III, the words Lycopersicon esculentum are replaced by the words Solanum lycopersicum L.. Article 2 Amendments to Directive 2008/72/EC In the table in Annex II to Directive 2008/72/EC, the words Lycopersicon esculentum Mill. are replaced by the words Solanum lycopersicum L.. Article 3 Amendments to Directive 2009/145/EC Directive 2009/145/EC is amended as follows: (1) in the table in Annex I, the words Lycopersicon esculentum Mill. are replaced by Solanum lycopersicum L.; (2) in the table in Annex II, the words Lycopersicon esculentum Mill. are replaced by Solanum lycopersicum L.. Article 4 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 2014 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Brussels, 7 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 193, 20.7.2002, p. 33. (2) OJ L 205, 1.8.2008, p. 28. (3) OJ L 312, 27.11.2009, p. 44.